HINCKS, Circuit Judge
(dissenting).
It is true that the plaintiff under the venue statutes had a choice of venue either in New York or in Louisiana. But even before the enactment of the Transfer Act, 28 U.S.C.A. § 1404(a), the Supreme Court held that the plaintiff’s choice of forum might be replaced when, of the numerous factors bearing on the determination of the most appropriate forum, “the balance is strongly in favor of the defendant.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055. And by the enactment of the Transfer Act, the Supreme Court has said, Norwood v. Kirkpatrick, 349 U.S. 29, at page 32, 75 S.Ct. 544, at page 546, 99 L.Ed. 789, “Congress, by the term ‘for the convenience of parties and witnesses, in the interest of justice,’ intended to permit courts to grant transfers upon a lesser showing of inconvenience.” (Emphasis supplied.) This, in context, plainly meant that under the Transfer Act the plaintiff’s naked choice of forum was of less weight in reaching the decision.
Of the various factors bearing on the determination, cf. Gulf Oil Corp. v. Gilbert, supra, it was urged in each of the two cases now at bar that the plaintiff’s choice of forum was supported by the fact that he had been examined by a New York physician who would appear as an expert witness for him. But in Gulf Oil the Supreme Court, in reversing this court, held that the district court was correct in replacing the plaintiff’s choice of forum. After noting that the sole contact of the case with the chosen forum was the residence of some of plaintiff’s expert witnesses, the Court concluded that the “Virginia plaintiff [was] without even a suggested reason for transporting this suit to New York.” And convenience of expert witnesses has uniformly been treated as a consideration of little or no significance. McCarley v. Foster-Milbum Co., D.C.W.D.N.Y., 89 F.Supp. 643, reversed on other grounds, Foster-Milburn Co. v. Knight, 2 Cir., 181 F.2d 949; Southern Railway Company v. Madden, 4 Cir., 235 F.2d 198, certiorari denied 352 U.S. 953, 77 S.Ct. 328, 1 L.Ed.2d 244; Magnetic En*683gineering & Mfg. Co. v. Dings Magnetic Separator Co., D.C.S.D.N.Y., 86 F.Supp. 13, modified 2 Cir., 178 F.2d 866. When such convenience is the sole factor supporting the plaintiff’s choice and other factors “are strongly in favor of the defendant” I “cannot imagine a case more clearly calling for the exercise of the power of transfer conferred by the statute; and not to transfer it was, * * * not a sound exercise of discretion.” Southern Railway Company v. Madden, supra, 235 F.2d at page 201. In the cases now before us there was no other fact supporting the plaintiff’s choice of forum in the sworn affidavits and none was referred to in the opinions below denying the motions. In his brief it was said that the plaintiff expected to call witnesses residing in Louisiana and California. But there was no showing that they could not as readily be called to New Orleans as to New York.
The defendant, on the other hand, showed that both the plaintiff and defendant were domiciled in Louisiana and that all its witnesses, including those the plaintiff expects to call, were residents of the State of Louisiana or will be subject to subpoena there by reason of their employment upon vessels having that city as their home port and regular port of call and that they do not sail on vessels having a scheduled call at New York; that the hospital records and treating physicians are all located in New Orleans; that the defendant’s records and personnel located at New Orleans will be required for trial on the issue of allegedly unpaid maintenance and cure.
The trial judges’ opinions suggested that the convenience to the defendani of a Louisiana forum where its witnesses and records would be convenient* ly accessible and amenable to subpoena was not a relevant factor on the transfer motion since the witnesses and records could be transported to New York or testify by deposition. I cannot agree. In my opinion, the balance of convenience and considerations of justice were overwhelmingly in favor of transfer to Louisiana where the fact witnesses as well as the physicians who treated the plaintiff will be available for actual production in court.
I can only attribute the decisions below to misconception of the relevant factors or to failure to exercise the discretion conferred on the court by the Transfer Act. It is true that there are many conflicting views in this field, as Judge CLARK’S opinion shows. See also the comprehensive note in 67 Yale L.J. 122. But in my opinion, upon the denial of a transfer when, as here, the overwhelming balance of trial convenience supports a transfer and only by a transfer can the parties have assurance of opportunity by subpoena to produce the live testimony of fact witnesses and treating physicians before the trial court, the case is so extraordinary as to call for the extraordinary remedy that only mandamus can afford. The holdings and rationale of the following authorities support this view. La Buy v. Howes Leather Co., 352 U.S. 249, 77 S.Ct. 309, 1 L.Ed.2d 290; Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 74 S.Ct. 145, 98 L.Ed. 106; Ex parte Fahey, 332 U.S. 258, 67 S.Ct. 1558, 91 L.Ed. 2041; Roche v. Evaporated Milk Association, 319 U.S. 21, 63 S.Ct. 938, 87 L.Ed. 1185; Ex parte Simons, 247 U.S. 231, 38 S.Ct. 497, 62 L.Ed. 1094; Ford Motor Co. v. Ryan, 2 Cir., 182 F.2d 329, certiorari denied 340 U.S. 851, 71 S.Ct. 79, 95 L.Ed. 624; Arrowhead Co. v. The Aimee Lykes, 2 Cir., 193 F.2d 83, note 4; Littman v. Bache & Co., 2 Cir., 246 F.2d 490, 491; Southern Railway Company v. Madden, supra; Reade Shirts, Inc. v. Commonwealth Ins. Co., D.C.S.D.N.Y., 102 F.Supp. 941; 6 Moore’s Fed.Prac. 1|54.10[4] and [6]. In refusing the writ here, I think this court shirks its responsibility for a “supervisory control of the District Courts” which the Supreme Court has said “is necessary to proper judicial administration in the federal system.” La Buy *684v. Howes Leather Co., supra, 352 U.S. at pages 259-260, 77 S.Ct. at page 315.
The majority concludes with a note of concern lest the practice of review by mandamus will interject delay in processing litigation to its final disposition and points to the delay in this case. Such concern seems to me unfounded, 67 Yale L.J. at 131, 133, and it is irrelevant to this case. For there •is absolutely no showing that the actions cannot even yet be tried as expeditiously in New Orleans as in New York. On the contrary, the showing made as to the availability of the witnesses in New Orleans suggests that trial there might be even more expeditiously had.
I would issue the writ and direct the transfer.